Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment, following a jury verdict, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree. Defendant did not testify at the trial and now argues that the trial court should have conducted an inquiry to determine whether he was aware of his right to testify, and whether he chose to waive that right.
Defendant does not contend that the trial court or his attorney deprived him of his right to testify, that he did not make the decision not to testify, or that he and his attorney disagreed on whether he should testify. Under the circumstances, there was no requirement that the trial court inquire further into defendant’s failure to testify (see, e.g., United States v Janoe, 720 F2d 1156, 1161, cert denied 465 US 1036). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.